           Case 3:20-cv-00303-RFB-VCF Document 52 Filed 06/17/20 Page 1 of 6


1    AARON D. FORD
       Attorney General
2    CRAIG A. NEWBY (Bar No. 8591)
      Deputy Solicitor General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue, Suite 3900
     Las Vegas, Nevada 89101
5    (702) 486-3420 (phone)
6    (702) 486-3768 (fax)
     Email: CNewby@ag.nv.gov
7
     Attorneys for State Defendants
8
                           UNITED STATES DISTRICT COURT
9
                                      DISTRICT OF NEVADA
10

11   CALVARY CHAPEL DAYTON VALLEY                 Case No. 3:20-cv-00303-RFB-VCF

12                 Plaintiff,

     vs.                                            DEFENDANTS’ OPPOSITION TO
13                                                    PLAINTIFF’S MOTION AND
     STEVE SISOLAK, in his official capacity       MEMORANDUM IN SUPPORT OF AN
14
     as Governor of Nevada, et al.,                 INJUNCTION PENDING APPEAL
15
                   Defendants.
16

17         Pursuant to this Court’s minute order (ECF No. 48), Defendants Steve Sisolak, in

18   his official capacity as the Governor of Nevada and Aaron D. Ford, in his official capacity

19   as Attorney General of Nevada (collectively “Defendants”) hereby submit the following

20   opposition to Plaintiff Calvary Chapel Dayton Valley’s (“Plaintiff” or “Calvary”) June 15,

21   2020 “Motion and Memorandum in Support of an Injunction Pending Appeal” (the

22   “Motion”). ECF No. 47.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                                            Page 1 of 6
          Case 3:20-cv-00303-RFB-VCF Document 52 Filed 06/17/20 Page 2 of 6


1          This response is made and based upon all matters of record herein, the
2    Memorandum of Points and Authorities submitted herewith, and upon such oral
3    arguments as the court may allow at the time of hearing of this matter
4          DATED this 17th day of June, 2020.
5                                          AARON D. FORD
                                           Attorney General
6
                                           By: /s/ Craig A. Newby
7                                              CRAIG A. NEWBY (Bar No. 8591)
                                               Deputy Solicitor General
8                                              State of Nevada
                                               Office of the Attorney General
9                                              555 E. Washington Avenue, Suite 3900
                                               Las Vegas, NV 89101
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                            Page 2 of 6
           Case 3:20-cv-00303-RFB-VCF Document 52 Filed 06/17/20 Page 3 of 6


1                      MEMORANDUM OF POINTS AND AUTHORITIES
2    I.     INTRODUCTION
3           This court previously denied Calvary’s motion for a preliminary injunction, following

4    full briefing and argument. 1 ECF No. 46. Nothing set forth in this motion warrants this

5    court changing its earlier order denying injunctive relief.

6    II.    STANDARD OF REVIEW

7           Ordinarily, the filing of a notice of appeal divests a district court of jurisdiction over

8    the matters being appealed. Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58

9    (1982) (per curiam). Federal Rule of Civil Procedure 62(c) codifies an exception to this basic

10   principle: it allows a district court to “suspend, modify, restore, or grant an injunction on

11   terms for bond or other terms that secure the opposing party's rights” while an appeal is

12   pending. Fed. R. Civ. P. 62; Nat. Res. Def. Council, Inc. v. Sw. Marine, Inc., 242 F.3d 1163,

13   1166 (9th Cir. 2001) (recognizing that a district court “retains jurisdiction during the

14   pendency of an appeal to act to preserve the status quo”).

15          “Rule 62(c) does not restore jurisdiction to the district court to adjudicate anew the

16   merits of the case,” and the “district court's exercise of jurisdiction should not materially

17   alter the status of the case on appeal.” Mayweathers v. Newland, 258 F.3d 930, 935 (9th

18   Cir. 2001) (emphasis added). District courts consider four factors in ruling on Rule 62(c)

19   motions: “(1) whether the stay applicant has made a strong showing that he is likely to

20   succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay;

21   (3) whether issuance of the stay will substantially injure the other parties interested in the

22   proceeding; and (4) where the public interest lies.” Hilton v. Braunskill, 481 U.S. 770, 776

23   (1987). 2

24

25          1 Defendants incorporate by reference their prior briefing on the original motion.
            2 Similarly, this court’s determination is entitled to deference by the Ninth Circuit,
26   which reviews a district court's decision denying a request for a preliminary injunction for
     abuse of discretion. Earth Island Inst. v. Carlton, 626 F.3d 462, 468 (9th Cir.2010). “A
27   district court abuses its discretion if in denying [such] a request ... it bases its decision on
     an erroneous legal standard or clearly erroneous findings of fact.” Id. Thus, the Ninth
28
     Circuit's review is “limited and deferential.” Id.


                                               Page 3 of 6
            Case 3:20-cv-00303-RFB-VCF Document 52 Filed 06/17/20 Page 4 of 6


1           Here, for the reasons set forth by this court in its order denying Calvary’s motion for

2    preliminary injunction, Calvary will not be able to meet this standard for obtaining an

3    injunction pending appeal.

4    III.   LEGAL ANALYSIS

5           First, Calvary has not made a showing that they are likely to succeed on the merits,

6    much less a strong showing that they are likely to succeed on the merits. As set forth in

7    the court’s order, Nevada’s emergency directives are neutral and generally applicable, such

8    that they do not burden Calvary’s First Amendment right to free exercise. ECF No. 43 at

9    8:1. Certain secular activities comparable to in-person church services are subject to more

10   stringent restrictions, such that there is not an attempt to specifically target places of

11   worship. Id. at 7:17-24. There is no evidence in this record indicating selective enforcement

12   of Nevada’s emergency directives against Calvary specifically or houses of worship more

13   generally.

14          Second, Calvary seeks to materially alter the status of the case on appeal by

15   obtaining an injunction, in contradiction to the Mayweathers standard. Calvary has the

16   right to appeal this court’s order, subject to the appropriate standard of review. However,

17   it does not have the right to alter the status quo, which remains that the Nevada emergency

18   directives are valid and enforceable during this public health emergency.

19          Third, Calvary, given it cannot demonstrate a strong likelihood of success on the

20   merits, cannot show that it has suffered irreparable harm. As noted in prior briefing,

21   Calvary is already allowed to conduct in-person church services for up to 50 people a

22   service, while continuing virtual services. Simply doubling the number of existing church

23   services would allow Calvary to conduct in-person church services for its entire

24   congregation.    Particularly where these mass gathering requirements are generally

25   applicable, there is no factual basis for concluding that Calvary has or will suffer

26   irreparable harm.

27          Fourth, granting the injunction will substantially injure Nevada and its citizens

28   during this public health emergency. Here, Calvary presumes it should be treated the same



                                              Page 4 of 6
           Case 3:20-cv-00303-RFB-VCF Document 52 Filed 06/17/20 Page 5 of 6


1    as a business operating in commerce, ignoring the difference between commerce and mass

2    gatherings for purposes of COVID-19 risk. The Supreme Court and the Ninth Circuit have

3    rejected ignoring these differences. In contrast, the Governor has an obligation to protect

4    Nevadans’ health and well-being, based on the risk during a once-a-century pandemic.

5    Consistent with White House guidelines for mass gatherings, the Governor has

6    implemented directives to slowly reopen Nevada to ensure the curve stays flat and that

7    there is not a need to revert back to earlier phases that required further sacrifices from all

8    Nevadans to remain safe.

9          Under such circumstances, the public interest and the harms to Nevada weigh

10   against awarding Calvary injunctive relief.

11   IV.   CONCLUSION
12         Calvary’s motion for injunction pending appeal should be summarily denied.
13         Dated: June 17th, 2020.
14                                           AARON D. FORD
                                             Attorney General
15

16                                           By: /s/ Craig A. Newby
                                                 CRAIG A. NEWBY (Bar No. 8591)
17                                               Deputy Solicitor General
                                                 State of Nevada
18                                               Office of the Attorney General
                                                 555 E. Washington Avenue, Suite 3900
                                                 Las Vegas, NV 89101
19
20

21

22

23

24

25

26

27

28



                                              Page 5 of 6
          Case 3:20-cv-00303-RFB-VCF Document 52 Filed 06/17/20 Page 6 of 6


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on this 17th day of June, 2020, I electronically filed the foregoing document,
4    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION AND MEMORANDUM
5    IN SUPPORT OF AN INJUNCTION PENDING APPEAL, with the Clerk of the Court
6    by using the CM/ECF system.
7          Participants in the case who are registered CM/ECF users will be served by the
8    CM/ECF system.
9

10                                                 /s/ Kristalei Wolfe
                                                   Kristalei Wolfe
11                                                 State of Nevada,
                                                   Office of the Attorney General
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                             Page 6 of 6
